Case 1:21-cv-00149-DCJ-JPM Document 18 Filed 04/09/21 Page 1 of 1 PageID #: 134




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

CARLOS ANYONA RANGONDI                   CIVIL DOCKET NO. 1:21-CV-00149-P
#A213-240-362, Plaintiff

VERSUS                                   JUDGE DAVID C. JOSEPH

CHAD WOLF,                               MAGISTRATE JUDGE JOSEPH H.L.
Defendant                                PEREZ-MONTES

                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 16], noting the absence of objection thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS ORDERED that the Plaintiff’s Petition for Writ of Habeas Corpus under

 28 U.S.C. § 2241 [ECF No. 1] is DISMISSED WITHOUT PREJUDICE.

       THUS, DONE AND SIGNED in Chambers on this 9th day of April 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
